Title: To James Madison from Louis-Marie Turreau, 8 February 1806 (Abstract)
From: Turreau de Garambouville, Louis-Marie
To: Madison, James


                    § From Louis-Marie Turreau. 8 February 1806, Washington. Reports that the marqués de Casa-Yrujo, extraordinary envoy and plenipotentiary minister of His Catholic Majesty, informed him that the American ship Leander, armed with eighteen cannons and long employed in the odious commerce of Saint-Domingue, had boarded many guns, carbines, lead, gunpowder, pikes, saddles and other war stores, a printing press, six journeyman printers, and much merchandise and provisions. Yrujo also reported to Turreau that Miranda was on board, and among the officers and aides-de-camp joining him were young men from New York, including the son of Col. William Smith and another young man by the name of Armstrong, a relative of the U.S. minister to the Emperor Napoleon.
                    States that Yrujo added that the government whose agents are numerous at New York cannot ignore the particularities of this fitting out nor the purpose of the ship’s destination, which has been quite clearly revealed in many prior and related circumstances. The government is responsible for this violation of its neutrality and the consequences that may follow. Yrujo believes the United States would do right to waste no time in dispatching one or more of the frigates that are ready to sail, according to the secretary of the navy, in order to return these new freebooters to U.S. ports. Unable to make claims in the proper way himself, Yrujo asked Turreau to speak with the U.S. government on his behalf and to state that if the prompt and immediate efforts expected of U.S. justice do not prevent the success of a plan that is unbelievable to civilized nations, American citizens found armed in this band of brigands will be treated as pirates.
                    Such is the substance of Yrujo’s letter. Turreau declares that the statements he makes on Yrujo’s behalf are literal extracts. Adds that the Spanish minister could employ no other mouthpiece to present his claims to JM than the French minister of His Imperial and Royal Majesty allied with the king of Spain, as Yrujo has been removed from the seat of government for reasons that are undoubtedly known. Flatters himself to expect that the response JM deems appropriate to send him will calm Yrujo’s just complaints.
                